Dillon, Ch. J.
Highway: euporviaors: appeal. Where damages have been claimed in time, and the board establishes the road, it is settled that the land owner may appeal to the District Court, and on that appeal have the question as to the amount of damages- to which he is entitled tried by a jury. Umbarger v. Bean, 15 Iowa, 256; Prosser v. Wapello Co., 18 id. 327; City of Des Moines v. Layman, 21 id. 153.
In such a case, the Constitution, in my opinion, gives the land owner a right to have his damages assessed by a jury; the appraisers are not such a jury as the Constitution contemplates; in truth, they are no jury at all. Bill of Rights, §§ 9, 18; City of Des Moines v. Layman, supra.
The board of supervisors are not constituted a jury. In the present case the amount of damages to which the plaintiff is entitled has never been determined by a jury,
It is claimed by the appellees that there- is no order or decision of the board from which an appeal lies. Rev. § 267.
*216Certain it is that there was an order establishing the road. Certain it is that there was an order directing the road to be opened when the plaintiff should be paid the damages which had been assessed to him.
Under these orders, no course was left the plaintiff but to accept the thirty dollars which had been awarded to him by the appraisers or to appeal.
The proceedings before the board are not required to be formal; and their minutes or brief record are, as to form, to be liberally regarded.
It is not necessary that the plaintiff should have gone before the board and made a motion to set aside the report of the appraisers in order to give him the right to appeal.
The board have no power to render any judgment for the amount awarded by the appraisers.
The orders made by the board affected the rights of the plaintiff; and on the appeal which he prosecuted, he was entitled to have his damages assessed by a jury. Rev. § 267.
It was not necessary that the plaintiff should have gone before the board and formally “ claimed ” an appeal. It is sufficient if he gives the bond required by the statute. Rev. § 267.
Reversed.